Citation Nr: 0115293	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  97-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to September 23, 1996 
for a permanent and total disability rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.

By a rating action, dated in March 1997, the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, granted the veteran's claim of entitlement to a 
permanent and total disability rating for VA pension 
purposes.  The effective date of that rating was September 
23, 1996, with the payment of benefits scheduled to start 
October 1, 1996.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. 
§ 3.31 (1996).

The RO subsequently learned that on October 1, 1996, the 
veteran's income had exceeded the limit for the payment of 
pension benefits.  Therefore, in November 1999, the RO 
informed the veteran that he was not entitled to the payment 
of VA pension benefits until August 1, 1997, after his wife 
stopped working.  The resulting overpayment of $5344.00 was 
waived by the RO's Committee on Waivers and Compromises in 
February 2000.

In July 2000, the Board of Veterans' Appeals (Board) remanded 
the case, so that the RO could issue the veteran a Statement 
of the Case (SOC) with respect to the decision to delay 
payment of his VA pension benefits until August 1, 1997.  
Thereafter, the case was returned to the Board for further 
appellate action.

In May 2001, the veteran's representative raised contentions 
to the effect that the RO's decision in February 1968, which 
denied the veteran's claim of entitlement to service 
connection for a psychophysiologic gastrointestinal reaction, 
should be reversed or amended, because it was the result of 
clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A 
(West Supp. 2000); 38 C.F.R. § 3.105(a) (2000).  In May 2001, 
the veteran's representative also raised contentions to the 
effect that the veteran is entitled to service connection for 
traumatic arthritis.  She noted that in a December 1988 
decision the RO had denied entitlement to a permanent and 
total disability rating for pension benefits.  She further 
noted that in its denial, the RO had recognized that the 
veteran had traumatic arthritis of the lumbar spine but had 
failed to consider the possibility of service connection for 
that disorder.  She maintained that such failure constituted 
CUE.  Such issues have not been considered by the RO and are 
not inextricably intertwined with the issue of entitlement to 
an effective date prior to September 23, 1996, for 
entitlement to a permanent and total disability rating for 
pension purposes.  Accordingly, they are referred to the RO 
for appropriate action.


REMAND

Following its December 1988 denial of the veteran's claim of 
entitlement to a permanent and total rating for pension 
purposes, the RO notified the veteran of that decision, as 
well as his appellate rights.  However, the RO did not 
receive a Notice of Disagreement (NOD) with which to initiate 
the appellate process.  Accordingly, that decision became 
final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. § 19.192 
(1988).

In May 2001, the veteran's representative raised contentions 
to the effect that the RO's decision in December 1988 to deny 
VA pension benefits was the result of clear and unmistakable 
error (CUE) and that it should be reversed or amended 
accordingly.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  
That issue has not been considered by the RO; however, it is 
inextricably intertwined with the issue of entitlement to an 
effective date prior to September 23, 1996, for entitlement 
to a permanent and total disability rating for pension 
purposes.  As such, it must be resolved prior to further 
appellate action.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  It would be premature for the Board to do so, 
however, as it could be potentially prejudicial to the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the VCAA.  Again, it would be premature for the Board 
to do so, as it could be potentially prejudicial to the 
veteran's claim.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  When the requested actions have been 
completed, the RO should adjudicate the 
issue of whether it should reverse or 
amend its December 1, 1988, decision, 
which denied the veteran's claim of 
entitlement to a permanent and total 
disability rating for pension purposes, 
on the basis of CUE.  The certified issue 
of entitlement to an effective date prior 
to September 23, 1996 for entitlement to 
a permanent and total disability rating 
for pension purposes will be held in 
abeyance pending resolution of the CUE 
issue.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case on all issues 
remaining in appellate status and 
afforded a reasonable opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



